

114 S2909 IS: Clarifying Amendment to Provide Terrorism Victims Equity Act
U.S. Senate
2016-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2909IN THE SENATE OF THE UNITED STATESMay 10, 2016Mr. Nelson (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Terrorism Risk Insurance Act of 2002 to allow for the use of certain assets of foreign
			 persons and entities to satisfy certain judgments against terrorist
			 parties, and for other purposes.
	
 1.Short titleThis Act may be cited as the Clarifying Amendment to Provide Terrorism Victims Equity Act or the CAPTIVE Act. 2.Use of blocked assets to satisfy judgments of U.S. persons against terrorist partiesSection 201(d) of the Terrorism Risk Insurance Act of 2002 (28 U.S.C. 1610 note) is amended—
 (1)in paragraph (2)— (A)in the matter preceding subparagraph (A), by striking means;
 (B)by amending paragraph (2)(A) to read as follows:  (A)means any asset seized or frozen by the United States under section 5(b) of the Trading With the Enemy Act (50 U.S.C. 4305(b)), under sections 202 and 203 of the International Emergency Economic Powers Act (50 U.S.C. 1701 and 1702), or under section 805(b) of the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1904(b)); and;
 (2)by redesignating paragraph (4) as paragraph (5); and (3)by inserting after paragraph (3) the following:
				
 (4)PersonIn subsection (a), the term person means— (A)a natural person who, at the time the act of terrorism described in subsection (a) was committed upon which the judgment described in such subsection was obtained by that person, was either—
 (i)a national of the United States as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22));
 (ii)a member of the Armed Forces of the United States; or (iii)otherwise an employee of the Government of the United States, or of an individual performing a contract awarded by the United States Government, acting within the scope of the employee’s employment; or
 (B)if the person described in subparagraph (A) is deceased, the personal representative of the estate of that deceased person..
 3.ApplicabilityThe amendments made by this Act apply to any judgment described in section 201(a) of the Terrorism Risk Insurance Act of 2002 (28 U.S.C. 1610 note) that is entered before, on, or after the date of the enactment of this Act.